        Case 4:17-cr-00059-BMM Document 59 Filed 06/16/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                     CR-17-59-GF-BMM
                Plaintiff,
      vs.

EDWARD DEAN CASSIDY,                                        ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 1, 2020. (Doc. 65.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on May 28, 2020. (Doc. 54.)

The United States accused Cassidy of violating his conditions of supervised release

1) by failing to notify his probation officer of a change in residence; 2) by using

marijuana; and 3) by consuming alcohol on two separate occasions. (Doc. 52). At

the revocation hearing, Cassidy admitted that he had violated the condition of his

supervised release: 1) by failing to notify his probation officer of a change in
        Case 4:17-cr-00059-BMM Document 59 Filed 06/16/20 Page 2 of 2



residence; 2) by using marijuana; and 3) by consuming alcohol on two separate

occasions. (Doc. 54.) The violations that were admitted and proved are serious and

warrant revocation of Cassidy's supervised release. Judge Johnston found that

Cassidy’s violations warranted revocation, and recommended that Cassidy receive

a custodial sentence until June 25, 2020, with a lifetime of supervised release to

follow. (Doc. 57.) Cassidy was advised of the 14 day objection period and his

right to allocute before the undersigned.

      The violations prove serious and warrant revocation of Cassidy’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 57) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Edward Dean Cassidy be

incarcerated until June 25, 2020, with a lifetime of supervised release to follow.

      DATED this 16th day of June, 2020.
